    Case: 1:19-cr-00733 Document #: 49 Filed: 11/27/19 Page 1 of 5 PageID #:252




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA               )
                                       )      19 CR 733
        v.                             )
                                       )      Chief Judge Rebecca R. Pallmeyer
ERICK BUSTAMANTE,                      )
RICK OWEN, and                         )
JERY BARTON                            )


   UNITED STATES’ SECOND MOTION FOR AN EXTENSION OF TIME
                    TO RETURN INDICTMENT

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully moves this

Court, pursuant to 18 U.S.C. § 3161(h)(7)(A), for a 63-day extension of time, until and

including February 6, 2019, in which to seek the return of an indictment against the

defendants. In support of this motion, the government states as follows:

      1.     On September 19, 2019, DEA agents arrested defendant ERICK

BUSTAMANTE in connection with an ongoing money-laundering conspiracy.

      2.     On September 20, 2019, United States Magistrate Judge Jeffrey Gilbert

signed a complaint charging defendants ERICK BUSTAMANTE, RICK OWEN, and

JERY BARTON with a violation of 18 U.S.C. § 1956(h). The complaint alleges that

beginning in or about August 2017, and continuing until at least in or about May

2019, defendants conspired to knowingly conduct and attempt to conduct financial

transactions which involved the proceeds of specified unlawful activity, specifically

narcotics trafficking, knowing that the transactions were designed to conceal and
    Case: 1:19-cr-00733 Document #: 49 Filed: 11/27/19 Page 2 of 5 PageID #:252




disguise the nature, location, source, ownership, and control of the proceeds, and

knowing that the property involved in the financial transactions represented the

proceeds of some form of unlawful activity, in violation of Title 18, United States

Code, Section 1956(a)(1)(B)(i).

      3.     On or about September 22, 2019, defendant OWEN was arrested

pursuant to an arrest warrant. On September 23, 2019, defendant OWEN appeared

before United States Magistrate Judge Allison Claire in the United States District

Court for the Eastern District of California and was ordered released on bond.

      4.     On October 2, 2019, agents arrested defendant BARTON pursuant to an

arrest warrant. That same day, defendant BARTON appeared before United States

Magistrate Judge James R. Knepp, II in the United States District Court for the

Northern District of Ohio. Defendant BARTON was ordered released on bond.

      5.     On October 15, 2019, the Court granted the government’s first motion

to extend time to indict, to and including December 5, 2019. Dkt. No. 16.

      6.     On October 24, 2019, all defendants appeared before U.S. Magistrate

Judge Maria Valdez for an initial appearance in this district. Defendants Owen and

Barton were released on bond, Dkt. Nos. 28, 34. Defendant Bustamante waived his

right to a bond hearing, without prejudice. Dkt. No. 24.

      7.     U.S. Magistrate Judge Valdez conducted a preliminary hearing in two

parts, as to defendants Owen and Barton, on November 7 and 14, 2019. Dkt. Nos. 41,

42, 44, 45. Defendant Bustamante waived his right to a preliminary hearing. Dkt.

No. 43.

                                          2
    Case: 1:19-cr-00733 Document #: 49 Filed: 11/27/19 Page 3 of 5 PageID #:252




      8.     For the reasons stated in the Attachment hereto, which the government

respectfully requests be placed under seal,1 the government seeks a second extension

of time to indict. The government has previously requested one extension.

      9.     The government currently estimates that one 63-day extension of time

from the current expiration date of December 5, 2019, up to and including February

6, 2020, will be sufficient time within which to return an indictment in this matter.

      10.    The Speedy Trial Act requires the filing of an indictment or information

within 30 days of the defendant’s arrest. 18 U.S.C. § 3161(b). Time may be excluded

from the computation of this thirty-day period if a judge grants a motion for a

continuance made by the government upon finding that the ends of justice served by

granting the continuance outweigh the best interest of the defendant and public in a

speedy trial. Id. § 3161(h)(7)(A); see also United States v. Adams, 625 F.3d 371, 378–

79 (7th Cir. 2010). Among the factors identified by Congress as relevant to the

determination whether time should be extended for indictment are those set forth in

18 U.S.C. ' 3161(h)(7)(B)(i)–(iv), which provide in relevant part:

      Whether the failure to grant such a continuance in the proceeding would
      be likely to make a continuation of such proceeding impossible, or result
      in a miscarriage of justice.

      Whether the case is so unusual or so complex, due to the number of
      defendants, [or] the nature of the prosecution . . . that it is unreasonable
      to expect adequate preparation for pretrial proceedings or for the trial
      itself within the time limits established by this section.



1The government requests that the Attachment be sealed so as not to compromise its ongoing
investigation and to avoid revealing matters occurring before the Grand Jury.


                                            3
    Case: 1:19-cr-00733 Document #: 49 Filed: 11/27/19 Page 4 of 5 PageID #:252




      Whether, in case in which arrest precedes indictment, delay in the filing
      of the indictment is caused because the arrest occurs at a time such that
      it is unreasonable to expect return and filing of the indictment within
      the period specified in section 3161(b), or because the facts upon which
      the grand jury must base its determination are unusual or complex.

      Whether the failure to grant such a continuance in a case which, taken
      as a whole, is not so unusual or so complex as to fall within clause (ii),
      would deny the Government continuity of counsel or would deny the
      Government the reasonable time necessary for effective preparation,
      taking into account the exercise of due diligence.

      11.     The government submits that a 63-day continuance is warranted in this

case pursuant to the foregoing provisions, specifically, that provision which allows for

such a continuance where the government needs reasonable additional time to

prepare effectively for the return of an indictment, taking into account the exercise

of due diligence. As described in more detail in the sealed attachment to this motion,

the evidence in this case is voluminous, the facts are complex, and more time is

required for the grand jury to receive all the evidence before considering charges.

      12.     The government has made available early discovery in this matter to all

defendants.

      13.     The government asked counsel for defendants if they object to the

government’s request. All counsel indicated that they do not oppose this motion.




                                           4
    Case: 1:19-cr-00733 Document #: 49 Filed: 11/27/19 Page 5 of 5 PageID #:252




      WHEREFORE, the United States respectfully requests a 63-day extension of

time, from December 5, 2019 through and including February 6, 2020, in which to

seek an indictment in this case.

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney


DATED: November 27, 2019              By:   /s/ Matthew J. McCrobie
                                            MATTHEW J. McCROBIE
                                            Assistant U.S. Attorney
                                            219 South Dearborn St., Rm. 500
                                            Chicago, Illinois 60604
                                            (312) 353-5356
                                            matthew.mccrobie2@usdoj.gov




                                        5
